Exhibit 10.5

 

LEASE

 

THIS LEASE AGREEMENT “Lease”, entered into August 5, 1999 between William C.
Martin or his Assignee (hereinafter referred to as “Host”) whose address is c/o
First Martin Corporation, 115 Depot Street, Ann Arbor, Michigan 48104 and
MECHANICAL DYNAMICS, INC., a Michigan corporation (hereinafter referred to as
“Guest”) whose address is 2391 Commonwealth Boulevard, Ann Arbor, Michigan 48105
until commencement of the term hereof and thereafter the Premises, by which the
parties agree as follows:

 

1.                                     Leased Premises.    Subject to and upon
the terms hereinafter set forth, and in consideration of the sum of Ten Dollars
($10.00), the premises, and the mutual covenants set forth herein, the receipt
and sufficiency of which are hereby acknowledged, Host does hereby lease to
Guest certain premises (hereinafter referred to as the “Premises”) consisting of
a building (hereinafter referred to as the (“Building”) in the Traverwood
Business Center located in Ann Arbor, Michigan, on the site described in
Exhibit A-1 attached hereto (hereinafter referred to as the “Site”), such leased
Premises being approximately 66,878 square feet of Gross Building Area as
generally described in Paragraph 3 hereof; the preliminary site plan for the
Building is attached hereto as Exhibit A-2.  Together the Building and Site are
sometimes referred to herein as the “Project”.  As used herein, “Gross Building
Area” or “GBA” shall refer to the total square footage of all floor area
(including floor area which is below grade) measured to the predominant outside
surface of the Building exterior walls (or in the case of floor area below
grade, the inside face of the foundation walls).

 

2.                                     Term.

 

(a)                                  Initial Term.  The term of this Lease shall
commence fifteen (15) days after the date of Substantial Completion of the
improvements to be made by Host (“Host’s Improvements”, as defined in Paragraph
3 of this Lease), and shall continue for a period of ten (10) years from the
first of the month coincident with or next following such date of commencement
(hereinafter referred to as the “Commencement Date”).  Guest and Host mutually
agree that in the event Substantial Completion is achieved between December 1,
2000 and January 2, 2001, Guest may delay the Commencement Date of the Lease
until January 15, 2001.  As used herein, “Substantial Completion” shall mean the
completion of Host’s Improvements in substantial compliance with the plans,
specifications and other contract documents for such Improvements except for
punchlist items which in the aggregate do not materially interfere with the use
and occupancy of the subject space for its intended purposes and which can be
completed without interfering with the use of such space.  Guest acknowledges
that a certificate of occupancy cannot be secured until Guest’s cubicles are
installed and wired.  Guest shall be allowed access to install the same as soon
as reasonably possible. Should Substantial Completion of Host’s Improvements be
delayed due to either (i) Guest’s failure to approve the plans and
specifications for said Improvements

 

1

--------------------------------------------------------------------------------


 

in a timely manner (as set forth in Paragraph 3), or (ii) change orders
initiated by Guest, then the Commencement Date shall be that date on which
Host’s Improvements would have otherwise been substantially completed but for
such delays.  Change orders shall state the delay which will result thereby, if
any, in the Substantial Completion of Host’s Improvements.  As used herein, the
term “Lease Year” shall mean a period of twelve (12) consecutive months.  The
first Lease Year shall begin on the date of commencement of the term of this
Lease if such Commencement Date shall occur on the first day of a month, or, if
not, then on the first day of the following month.

 

(b)                                 Renewal Option.    Provided Guest is not
then in default, Guest shall have the right to renew the term of this Lease for
two (2) additional successive periods of five (5) years each (the “Option
Periods”) on the same terms and conditions with the exception that (i) Guest
shall have no further implied right to renew beyond the properly exercised
Option Periods, (ii) Guest shall not have the right to assign said rights to any
sublessee of the Premises or assignee of the Lease, nor may any such sublessee
or assignee exercise such renewal rights, and (iii) the leasehold improvements
shall be provided in their then-existing condition (on an “as is” basis) at the
time the Option Periods commence.  If Guest elects to exercise any expansion
options as provided in Paragraph 36 hereof, then the Option Periods shall
commence at the expiration of the term of the Lease as extended pursuant to the
provisions of such expansion options.  Guest shall give Host notice that it is
exercising any such right not less than eighteen (18) months prior to the
expiration date of the then current term of the Lease.

 

(c)                                  Completion Date.    Host shall use its best
efforts to obtain Substantial Completion on or before November 1, 2000.  In the
event that Substantial Completion of Host’s Improvements has not been attained
on or before May 1, 2001, Guest shall have the right to terminate this Lease by
delivery of fifteen (15) days’ prior written notice of termination to Host,
unless during such fifteen (15) day period, Host agrees in writing to extend (i)
the lease between First Properties Associates Limited Partnership and Guest, as
lessee, date July 12, 1989, covering certain premises located at 2301
Commonwealth Boulevard, Ann Arbor, Michigan (the “Old Lease”), and (ii) the Rent
Credit as defined in an amendment to the Old Lease described as the Third
Amendment to Lease dated as of August 5, 1999, in both cases, for a period
thirty (30) days beyond the date of actual Substantial Completion of Host’s
Improvements.  Guest agrees to act promptly in all matters requiring Guest’s
approval, including but not limited to approval of plans and specifications so
as not to delay the project commencement and completion.

 

3.                                       Improvements.

 

(a)                                  Host’s Improvements.    Host shall cause to
be constructed on the Land a Building with a Gross Building Area of
approximately 66,878 square feet including site work, building shell, mechanical
systems, and interior partitions and finishes but

 

2

--------------------------------------------------------------------------------


 

excluding the installation of cubicles (including electrical wiring) and
computer and communications cabling (herein sometimes referred to as “Host’s
Improvements”).  Guest shall be responsible for the layout, design and
installation of all cubicles (including electrical wiring) and computer and
communications cabling; said design and Guest’s contractors most be approved by
Host in writing in advance.

 

(b)                                 Plans and Specifications.    Host’s
Improvements shall be constructed in accordance with plans and specifications
mutually approved and agreed upon by Host and Guest as provided hereinafter.
 The architect for Host’s improvements shall be Jickling, Lyman and Powell.  The
maximum number of parking spaces allowed by the City of Ann Arbor shall be
provided not to exceed five spaces per 1,000 square feet of Gross Building Area,
subject to receiving site plan approval from the City of Ann Arbor for the
amount of parking.  Host shall submit to Guest for its approval the site plan
and the final plans and specifications for Host’s Improvements; said plans and
specifications shall be deemed approved unless rejected in writing within five
(5) business days of receipt.  A working set of site plans and building plans
and specifications which are approximately 75% complete will be made available
for review at least two weeks prior to submission of final plans.  Any denial of
such approval shall be fair and reasonable.

 

(c)                                  Building Construction.    The general
contractor for Host’s Improvements shall be O’Neal Construction, Inc.
(“O’Neal”).  Host and Guest shall jointly negotiate a contract with O’Neal,
which contract shall provide a guaranteed maximum price which includes a 3%
construction contingency.  Host shall provide an allowance (the “Hard
Construction Cost Allowance”) of up to $100.00 per square foot of Gross Building
Area for the direct construction costs for Host’s Improvements; “direct
construction costs” includes bonding and permits but excludes extraordinary
costs relating to poor soil conditions, which costs shall be the sole
responsibility of Host, and soft costs such as base building architectural and
design services, legal services, construction financing, permanent financing
origination, title insurance, builder’s risk insurance, brokerage commissions,
development fees, real estate taxes and other carrying costs for the Site.  Upon
Guest’s written request received on or before the date of commencement of said
Improvements, Host shall increase said Allowance to up to $110.00 per square
foot of Gross Building Area, subject to Host securing additional financing
acceptable to Host within thirty (30) days of notice from Guest that it wishes
to increase said Allowance.  Any direct construction costs for Host’s
Improvements in excess of said Allowance shall be paid to Host by Guest within
30 days of date of invoice.  O’Neal shall provide a warranty of one year on all
work with the exception of the roof, which shall have a ten year warranty; said
warranties shall commence as of the date of Substantial Completion of Host’s
Improvements.  The additional cost of any change order requested by Guest shall
be paid to Host within ten (10) days of date of invoice and shall include an
administrative fee of 10%.

 

3

--------------------------------------------------------------------------------


 

4.                                       Rent.

 

(a)                                  Base Rent.    Guest shall pay to Host as
annual base rent for the Premises for the term hereof an amount which shall be
determined by multiplying the Rent Factor by the Total Development Cost for the
Project, as further defined below:

 

(i)                  “Rent Factor” is the sum of the Rental Rate Constant and
the Debt Service Constant.

 

(ii)               “Rental Rate Constant” is 200 basis points.

 

(iii)            “Debt Service Constant” is the percentage calculated by
dividing the annual payment of principal and interest required for the Permanent
Mortgage Loan by the original principal amount of said Loan.  The Debt Service
Constant shall not change if Host refinances the Permanent Mortgage Loan or pays
off said Loan subsequent to the Commencement Date of the Lease.

 

(iv)           “Permanent Mortgage Loan” is the loan which is secured by Host to
finance the Total Development Cost. Said loan shall (a) have a minimum term of
ten (10) years, (b) be non-recourse to Host, (c) have a twenty-five year
amortization schedule which provides for level annual payments, and (d) be
otherwise acceptable to Host.  If said loan has not been closed as of the
Commencement Date, then the terms set forth in the commitment for said Loan
shall be used.

 

(v)              “Total Development Cost” is the sum of:

 

•                  “Land Cost”, which is deemed to be $1,050,000.00;

 

•                  “Hard Construction Cost”, which is the portion of the Hard
Construction Cost Allowance which is used; and

 

•                  “Soft Cost”, which is deemed to be One Million Five Hundred
Eighty-Three Thousand Four Hundred ($1,583,400) Dollars.

 

The manner in which the annual rent is to be calculated is illustrated using
estimated costs in Exhibit B attached hereto.

 

(b)                                 Payment Schedule.    Said annual rent shall
be due and payable in equal monthly installments in advance on the first day of
each calendar month during the term hereof.  Rent for partial months shall be
prorated based on a 365 day year.  If any rent payment due hereunder is more
than six (6) days late, Guest shall pay Host a service fee equal to two percent
(2%) of said rent payment.  The payment of this late payment service fee will
not constitute a waiver by Host of any default by Guest under this Lease.  The
rent to be paid by Guest hereunder shall not be

 

4

--------------------------------------------------------------------------------


 

diminished by the additional payments to be made by Guest as provided in
Paragraphs 5,6,7,8 and 16 or elsewhere in this Lease.

 

(c)                                  Escalation.     The annual base rent
payable under this Lease shall be adjusted annually at the beginning of the
second Lease Year and each succeeding Lease Year during the term of this Lease
and any renewals thereof by 2.69%.  Commencing with the seventh Lease Year, in
the event the Consumer Price Index (as hereinafter defined and referred to as
“CPI”) increases more than 7.0% in the twelve month period immediately proceding
the third month prior to the month in which such adjustment is to take effect,
then the annual increase in the rent will be 80% of the percentage increase in
the CPI during such period.  Adjusted monthly installments of rent shall be
rounded to the nearest whole dollar.  As used herein, “Consumer Price Index”
means the Consumer Price Index for All Urban Consumers, U.S. City Average, All
Items, 1982-84 = 100, as issued by the Bureau of Labor Statistics, United States
Department of Labor.  If at any time during the term hereof the Bureau of Labor
Statistics should modify the methodology used in computing the CPI and should
said Bureau determine that, as a result, the CPI is likely to be different in
the future than would otherwise be the case, then in calculating rent increases
hereunder the CPI shall be adjusted as follows.  Commencing with the first rent
adjustment date after the new methodology becomes effective, the percentage
increase in the CPI during the relevant twelve month period shall be multiplied
by an adjustment factor, which shall be the quotient of a) the increase in the
CPI using the old methodology during the twelve month period prior to the date
the new methodology becomes effective, divided by the increase in the CPI during
said twelve month period using the new methodology (as estimated by the Bureau
of Labor Statistics).  If at any time during the term hereof the United States
Bureau of Labor Statistics shall discontinue the issuance of the CPI, then the
parties agree to use any other standard, nationally recognized cost of living
index then issued and available, which is published by the United States
Government, and if no governmental index is then published, then by any
generally recognized privately published index of the cost of living.

 

5.                                       Net Features.    The rent during the
term of this Lease shall be on a net-net-net basis.  That is to say, Guest, and
not Host, shall be responsible for and pay all costs connected with the Premises
and the grounds and parking facilities subject to the limitations contained in
section 37 hereof appurtenant thereto, including but not limited to: real estate
taxes as hereinafter defined (or any other tax or charge imposed by any
governmental authority expressly designated and identifiable as a substitute for
such taxes), personal property taxes, special assessments, utilities, service
charges, janitorial service, maintenance (including: (i) maintenance repair and
replacement, as necessary, of all plumbing, electrical, heating/cooling and
other mechanical systems; (ii) the building doors, windows, roof and structure;
and (iii) the grounds and parking facilities), insurance and management.  Such
items shall be paid before they become overdue or delinquent.  Failure to do so
shall be a default of the Lease.  There shall be no deduction from the rent

 

5

--------------------------------------------------------------------------------


 

on account of Guest’s payment of such costs.  Latent defects in the roof,
windows, or structure discovered subsequent to the one year warranty period and
prior to the seventh anniversary of the lease Commencement Date shall be the
Host’s responsibility to repair or replace as necessary.

 

6.                                       Real Estate Taxes.    From and after
the Commencement Date, Guest shall pay all real estate taxes connected with the
Premises and one-half of real estate taxes connected with the Site (or a greater
portion should Guest exercise its expansion options as provided in Paragraph 36
(“Expansion Options”)).  As used herein, “real estate taxes” shall mean: (i) all
real estate, ad valorem or personal property taxes levied with respect to the
Premises, the Site, any fixtures, equipment or other property, real or personal,
located on or about the Premises or the Site; (ii) any other tax, general or
special assessment or other governmental charge of any description imposed upon
or in respect to the Premises or Site, including, without limitation, a tax upon
any rent therefrom, or any occupancy or use thereof; (ill) any water and sewer
general or special assessments, charges, excises, levies, license and permit
fees, transfer taxes, and all other similar charges, if any, which are levied,
assessed, or imposed upon or become due and payable in connection with, or liens
upon, the Premises, Site or facilities used in connection therewith, and rentals
or receipts therefrom; and (iv) all taxes of whatsoever nature that are imposed
in substitution for or in lieu of any taxes, assessments or other charges
included in this definition.  Host shall obtain from the taxing authority a
separate tax parcel for the Site.  Guest’s liability for real estate taxes
hereunder shall be paid to Host in the manner set forth in Paragraph 8 hereof.
 In the event Host is required under any mortgage covering the Building to
escrow real estate taxes, Host may, but shall not be obligated to, use the
amount required to be so escrowed as a basis for its estimate of such monthly
installments. Provided Guest is the sole occupant of the Building, Guest shall
have the right to contest the assessed value of the Premises after first
consulting with Host.  If the building becomes multi-tenant, Host and Guest may
mutually agree to contest the assessed value.  In such case, Host will negotiate
or contest the assessed value with the City of Ann Arbor.  Real estate taxes for
the first and last years of this Lease shall be prorated between Host and Guest
using the due date method.

 

7.                                      Utilities.    From and after the
Commencement Date, Guest shall be responsible for the cost of all utilities for
the Project including, but not limited to, the cost of electricity, gas, water,
sewer, stormwater discharge and power for heating, lighting, air-conditioning
and ventilating the Project.  Such costs shall be paid by Guest directly to the
providers of such utilities.

 

8.                                       Operating Expenses; Maintenance and
Repair.

 

(a)                                  Operating Expenses Defined.  From and after
the Commencement Date, Guest shall pay Host the Operating Expenses for the
Project as additional rent.  As used herein, “Operating Expenses’” shall include
all costs of maintaining, repairing, replacing, decorating, cleaning, operating,
servicing and protecting the Project together with a management fee equal to 5%
of the sum of all other Operating

 

6

--------------------------------------------------------------------------------


 

Expenses and the base rent as set forth in Paragraph 4 hereof.  Such costs shall
include but not be limited to:

 

(i) wages and salaries, including taxes, insurance and benefits, of all on-site
employees engaged in operations and maintenance, as reasonably allocated by
Host.

 

(ii) cost of all supplies, tools, equipment materials and professional fees to
the extent used in operations and maintenance, as reasonably allocated by Host;

 

(iii) cost of all maintenance and service agreements and the equipment therein,
including, but not limited to, parking lot and facility maintenance, repair and
snow removal, window cleaning, elevator maintenance, janitorial service,
landscaping and irrigation maintenance, hvac systems, roof, carpet, windows,
doors, etc.;

 

(iv) cost of repairs, replacements and general maintenance (excluding repairs,
replacements, alterations and general maintenance paid by proceeds of
insurance);

 

(v) cost of any system, apparatus, device, or equipment which is installed for
the principal purpose of (a) reducing Operating Expenses, (b) promoting safety
or (c) complying with governmental requirements which become effective after the
Commencement Date;

 

(vi) the cost of all insurance, including, but not limited to, the cost of
casualty, rent loss and liability insurance, and insurance on Host’s personal
property, plus the cost of all deductible payments made by Host in connection
therewith, as more specifically provided in Paragraph 16 hereof; and

 

(vii) the cost of real estate taxes, as such term is defined in Paragraph 6.

 

(b)                                 Method of Payment.    At the Commencement
Date and prior to the beginning of each calendar year thereafter, Host shall
have the right to estimate the Operating Expenses for such calendar year or
portion thereof and notify Guest of its liability for such Operating Expenses,
which amount shall then be due and payable in monthly installments in advance in
accordance with the provisions of Paragraph 4(b) hereof for the payment of rent.
 Host may adjust the estimated monthly installment at the end of any calendar
quarter on the basis of Host’s experience and anticipated costs.  Within ninety
(90) days following the end of such calendar year (or in the case of the last
calendar year of the Lease term, the termination date), Host shall furnish Guest
with a statement covering the calendar year just expired showing the total
Operating Expenses for such calendar year and payments made by Guest during such
year.  If Guest’s liability exceeds Guest’s payments for estimated Operating
Expenses during such year, then Guest shall pay Host the deficiency within
fifteen (15) days after receipt of such statement

 

7

--------------------------------------------------------------------------------


 

without the necessity of additional demand or notice thereof.  If Guest’s
payments exceed Guest’s liability, Guest shall be entitled to offset such excess
payments against payments next thereafter to come due Host under this Paragraph
8; provided, that upon the expiration or earlier termination of this Lease, Host
shall refined to Guest such excess payments so long as Guest is not in default
hereunder.

 

(c)                                 Guest Oversight.    In as much as Guest will
be reimbursing Host for Operating Expenses pursuant to this Section 8, Host
hereby agrees that Guest shall have the right to annually review with Host all
contracts which are to be let for the provision of services included in
Operating Expenses for the ensuing Lease Year to insure that (i) the Project is
maintained in good order and repair and in a first class condition and
(ii) Operating Expenses are minimized to the greatest extent possible,
consistent with such standard of maintenance and repair.  Host and Guest agree
to cooperate with each other in minimizing Operating Expenses and contracting
with such service providers as will provide good quality services at the best
possible cost.

 

9.                                       Security Deposit.   As security for
Guest’s faithful performance of its obligations hereunder.  Guest shall
(a) deposit with Host upon execution hereof the amount of thirty-one thousand,
seven hundred and forty-three ($31,743) Dollars, and (b) deliver a letter to
First Properties Associates Limited Partnership (“FPALP”) instructing FPALP to
pay to Host the security deposit in the amount of fifty-two thousand, five
hundred ($52,500) Dollars currently held by FPALP pursuant to a lease between
FPALP and Guest for certain premises at 2301 Commonwealth Blvd., Ann Arbor,
Michigan at the time said lease is terminated; together such amounts are
hereinafter referred to as the “deposit”.  If Guest fails to pay the rent or
otherwise defaults with respect to any provision of this Lease, Host may use,
apply or retain all or any portion of said deposit for the payment of any rent
or other charge in default, or for the payment of any other sum to which Host
may become obligated by reason of Guest’s default or to compensate Host for any
loss or damage which Host may suffer thereby.  Said deposit shall not be a
limitation on Host’s damages or other rights under this Lease, or a payment of
liquidated damages or an advance payment of the rent.  If Host so uses or
applies all or any portion of said deposit, Guest shall, within five (5) days
after written demand thereof, deposit cash with Lessor in an amount sufficient
to restore said deposit to the full amount hereinabove stated and Guest’s
failure to do so shall be a material breach of this Lease.  Host shall not be
required to keep said deposit separate from its general accounts.  If Guest
performs all of Guest’s obligations hereunder, said deposit, or so much thereof
as has not theretofore been applied by Host, shall be returned, without payment
of interest or other increment for its use, to Guest at the expiration of the
term hereof and after Guest has vacated the Premises.  No trust relationship is
created herein between Host and Guest with respect to said security deposit.

 

10.                                 Place and Form for Payment of Rent.   All
payments of rent shall be delivered to Host at First Martin Corporation, 115
Depot Street, Ann Arbor, Michigan 48104 or at such other

 

8

--------------------------------------------------------------------------------


 

place as Host shall designate from time to time in writing.  Rent payments shall
be made payable to Host.

 

11.                                 Financing.    (a) If in connection with
obtaining by Host of any financing or refinancing for the Building, the lender
shall request reasonable modifications in this Lease as a condition to such
financing or refinancing.  Guest will not unreasonably withhold, delay or defer
its consent thereto, provided that such modifications do not increase the
obligations of Guest hereunder or in a material manner adversely affect the
leasehold interest hereby created.

 

(b)  Guest agrees that this Lease shall be subordinate to any mortgages that may
hereafter be placed or made upon the Building, provided the mortgagee named in
any such mortgages shall agree to recognize the lease of Guest in the event of
foreclosure if Guest is not in default.

 

(c)  Guest agrees within ten (10) days after request by Host to execute in
recordable form and deliver to Host (i) a subordination agreement as required by
any such mortgagee provided that such an agreement contains
recognition/nondisturbance provisions satisfactory to Guest, and (ii) an
estoppel certificate certifying (a) that this Lease is in full force and effect,
(b) the date of commencement of the term of this Lease, (c) that rent is paid
currently without any off-set or defense thereto, (d) the amount of rent, if
any, paid in advance, (e) that there are no uncured defaults by Host or stating
those claimed by Guest (provided that, in fact, such facts are accurate and
ascertainable), and (f) such other information pertaining to the Lease as may be
required by any such mortgagee.

 

(d)  If proceedings are brought for the foreclosure of, or in the event of
exercise of the power of sale under, any mortgage made by Host covering the
leased Premises, Guest shall become the tenant of, and attorn to, the purchaser
upon any such foreclosure or sale and recognize such purchaser as the Host under
this Lease.  The obligation of Guest hereunder to attorn to the purchaser shall
be conditioned upon the agreement of such purchaser to recognize the rights of
Guest under this Lease.  Guest agrees within ten (10) days after request by Host
to execute in recordable form and deliver to Host an attornment agreement
evidencing the provisions of this subparagraph.

 

12.                                 Use of Premises.    (a) Guest shall use and
occupy the Premises only for office use consistent with the zoning of the Land.

 

(b)  Guest will keep the Premises clean and shall not create any nuisance,
noises, vibrations, electrical discharges, radiation or other disturbances that
shall in any way unreasonably impair the peace, quietness, comfort, or security
of the building wherein the Premises are situated nor do anything that will
cause any extra hazard, impair the validity of any policy of insurance now or
hereafter placed on the Building, or any of its contents, or that will increase
the rate of premium on any such policy or that will violate any prohibitions in
any such policy.

 

9

--------------------------------------------------------------------------------


 

(c)  Guest, shall, at its own cost and expense, comply with all of the
requirements of all valid laws and regulations, municipal, state and federal,
now in force, or which may hereafter be in force, pertaining to the Premises,
and the use and occupancy thereof.

 

(d)  Guest shall not sell, rent or keep drug paraphernalia, pornographic
materials or sexually explicit materials in or from the Premises; Guest shall
not use the Premises for any activity included in the definition of “adult
entertainment business” in the City of Ann Arbor Zoning Ordinance, regardless of
whether an activity is a “principal” activity.

 

13.                                 Acceptance of Premises.    Except as Host
and Guest may otherwise agree in writing at such time, the taking of possession
by Guest shall be conclusive evidence that Guest has examined the Premises, has
found them to be in satisfactory condition and accepts the Premises “as-is”
subject to completion of punch list items, and that Host up to such time had
performed all of its obligations hereunder.

 

14.                                 Host’s Repairs.    (a) Subject to the
provisions of Paragraph 5, 8 and 34 hereof, Host shall maintain and repair the
Premises, the Common Areas and the structural and public areas of the Building
such as lobbies, stairs, corridors, common restrooms, roof, elevators, and
structural elements; provided, however, should Guest elect to self-manage the
Project (as provided in Paragraph 34) then Guest, and not Host, shall be
responsible for all such maintenance and repair.  Notwithstanding anything
herein to the contrary, Guest shall be solely responsible for locking and
unlocking Building entry doors, security alarms and services.

 

(b)  Except as otherwise provided in the Paragraph hereof relating to
Destruction and in the Paragraph hereof relating to Eminent Domain, there shall
be no allowance, abatement of rental, or liability to Guest for diminution of
rental value or interference with Guest’s business and no claim by Guest for
eviction from said Premises by reason of inconvenience, annoyance or injury to
Guest arising from any repairs, alterations, replacements or improvements made
to said Premises, Building, Common Areas or any portion thereof by Host, its
agents, employees or contractors, or by Host’s mortgagee.  To the extent Host
may be responsible for repairs under this Lease, Host shall not be liable to
Guest for failure to make repairs to the Premises, Building, Common Areas or any
portion thereof, unless Host has received from Guest written notice of the need
for such repairs and has failed to commence and diligently complete such repairs
within thirty (30) days of such notice or such greater length of time as is
reasonably required by Host to make such repairs.

 

(c)  The Guest covenants and agrees that if the demised Premises consists of
only a part of a structure owned or controlled by the Host, the Host may enter
the demised Premises at reasonable times and upon reasonable notice and install
or repair pipes, wires and other appliances or make any repairs deemed by the
Host essential to the use and occupancy of other parts of the Host’s building.

 

(d)    Guest acknowledges that the Building cooling system is designed for a
maximum

 

10

--------------------------------------------------------------------------------


 

internally generated heat load per zone or room of 1 person per 220 square feet
and 4.5 watts of lighting and equipment per square foot in the aggregate.
 Should the host load in the Premises exceed the aforesaid maximum, Guest shall
be responsible for the cost of any consequent modification to the cooling
system.

 

15.                                 Alterations by Guest.    Guest shall not
make any alterations, additions and improvements to the Premises without the
Host’s written consent, and all alterations, additions and improvements made by
either of the parties hereto upon the Premises, except movable office furniture
and trade fixtures put in at the expense of the Guest, shall be the property of
the Host, and shall remain upon and be surrendered with the Premises at the
termination of this Lease; provided, however, that the Guest shall have the
option of removing additions made by it if the Premises are restored to good
condition following such removal and any damages to the Premises resulting from
such removal are repaired.  Host may, at its option, require Guest to remove, at
Guest’s sole expense, improvements made for or by Guest and repair any damage
resulting therefrom, upon the expiration or earlier termination of this Lease.
 Should Guest make any alterations to the Premises, Guest shall have the plans
for the Premises revised to reflect such alterations and shall provide Host with
a set of the revised plans.

 

16.                                 Insurance.    (a) During the term hereof
Host shall maintain insurance coverage as follows:

 

(i) Host shall keep the Building covered by a policy of fire and extended
coverage insurance equal to 100% for the replacement cost of the Building with
an “agreed amount” endorsement so as to prevent Host from becoming a co-insurer
of any loss.  Such policy of insurance shall name Host as the loss payee.
 During any reconstruction, alteration or material remodeling of the Premises
such policy shall be in “builder’s risk” form if there would be an exclusion
under Host’s fire and extended coverage policy as a result of such construction,
reconstruction, alteration or material remodeling.

 

(ii) Host shall maintain an owner/lessor’s policy of commercial general
liability and property damage insurance with limits which are secured for other
comparable buildings owned and/or managed by First Martin Corporation; however,
in no event shall said limit ever be less than $3 million.

 

(iii) Host shall maintain a policy of insurance covering loss of rents resulting
from the interruption of Guest’s business due to fire or other casualty for a
period of not less than twelve (12) months.  Such policy shall name Host as the
loss payee.

 

(b)   Guest shall pay Host the cost of the insurance to be maintained by Host
hereunder as provided in Paragraph 8.

 

(c)   Guest shall maintain, at Guest’s expense, a policy of commercial general
liability and property damage insurance with a combined single occurrence limit
of not less than $3 million insuring Host and Guest against any liability
arising out of the ownership, use,

 

11

--------------------------------------------------------------------------------


 

occupancy or maintenance of the Premises.  Host, although named as an additional
insured party under said policy, shall nonetheless be entitled to recover under
said policy for any less sustained by it as the result of the acts or omissions
of Guest. Said single limit shall be adjusted at the beginning of the sixth
Lease year and every fifth year thereafter to the amount then typically being
required by new leases for comparable facilities in southeastern Michigan as
mutually agreed upon by Host and Guest; but in no event shall said limit ever be
less than $3 million.  Guest shall cause the issuer of such policy of insurance
to deliver to Host a copy of or Certificate of Insurance for such policy naming
Host as an additional insured party prior to the Commencement Date hereof and
with respect to the renewal or replacement policies, not less than thirty (30)
days prior to the expiration of the policy being renewed or replaced.  No such
policy shall be cancelable or subject to reduction of coverage or other
modification except after thirty (30) days’ prior written notice to Lessor.  In
addition, Guest shall maintain a policy of fire and extended coverage insurance
on its personal property.

 

(d) All insurance required under this paragraph shall be written by companies
acceptable to Host, shall be reasonably satisfactory to Host in all respects and
shall provide an effective waiver by the insurer of all rights of subrogation
against any named insured and against such insured’s interest in the Premises
and any income derived therefrom.  Host and Guest and all other parties claiming
under them hereby mutually release and discharge each other from all claims and
liability to the extent covered by insurance, regardless of the cause of any
damage, loss or injury to person or property to the extent such waiver of
liability is permitted by any applicable policies of insurance maintained by
Host and/or Guest, as the case may be.  Provided other tenants of Host waive
subrogation against Guest, Guest waives any and all rights Guest may have
against said other tenants for damage to or destruction of the demised Premises
due to any casualty insurable by the customary form of fire and extended
coverage insurance, whether such damage or destruction be due to said tenants’
negligence or otherwise.

 

17.                                 Guest’s Personal Property.  All personal
property of Guest kept on the Premises shall be at Guest’s sole risk, and Guest
hereby waives all right of recovery which it might otherwise have against Host
for any loss, theft or damage to Guest’s personal property.

 

18.                                 Destruction - Fire or Other Cause.  If the
Premises shall be rendered untenantable by fire or other casualty, then Host
shall make the Premises tenantable as speedily as possible, and the rent shall
be abated in whole or in part, according to the portion of the Premises which is
rendered untenantable, during the period of untenantability, except that there
shall be no such abatement if such fire or other casualty shall be caused by the
gross negligence of Guest or its agents, employees, invitees or licensees, and
further, there shall be no abatement for the time required for the replacement
or repair of any property of Guest, in excess of the time required to make the
Premises tenantable.  In the event that the Premises cannot be made tenantable
within ninety (90) days, then either Host or Guest may terminate this Lease by
notification to the other of such termination within ten (10) days after Host
shall have notified Guest of the time required to make them tenantable.  Host
shall, in its sole judgment, reasonably exercised, determine the length of

 

12

--------------------------------------------------------------------------------


 

time required to make the Premises tenantable, and shall notify Guest of such
determination within ten (10) days after the occurrence of the fire or other
casualty.  Notwithstanding the foregoing, in the event that the Premises shall
be so damaged by fire or other casualty that demolition or substantial
reconstruction is required, then Host or Guest may terminate this Lease by
notifying the Guest or Host of such termination within thirty (30) days after
the date of such damage.

 

19.                                 Eminent Domain.   In the event that all or a
substantial portion of the Premises be lawfully condemned or taken in any manner
for any public or quasipublic use, this Lease shall terminate as of the date of
actual taking.  In the event that any insubstantial part of the Premises be so
condemned or taken, Host or Guest shall have the right to terminate this Lease
as of the date of actual taking by giving Guest or Host written notice of such
termination; but should Host or Guest not so terminate this Lease, this Lease
shall cease as to the part taken and the rent adjusted so that Guest shall pay a
pro rata portion of the rent determined by the amount of space (and rate
therefor) remaining after the taking.  Host shall be entitled to receive the
entire award from any such condemnation or taking of the Premises or any part
thereof, without deduction therefrom for any estate or interest granted to Guest
by this Lease, provided, that nothing herein contained shall be deemed to
prevent Guest from claiming compensation for relocation costs or loss for
interruption of business in the event an award with respect thereto is provided
for by law or is fixed in the proceeding in which such taking shall occur.  In
the event of a partial taking insufficient in size to cause termination of the
Lease, Host shall build, repair or replace any outer walls, floor, or roof
necessary to make the Premises tenantable.

 

20.                                 Assignment and Subletting.   Guest shall not
assign this Lease or sublet the Premises or any part thereof without the written
consent of Host, which consent shall not be unreasonably withheld.  Under no
circumstances shall Guest have the right to sublease the Premises to more than
three (3) sublessees.  Any other provision of this Paragraph to the contrary
notwithstanding, Host shall not be required to give its consent to an assignment
or subletting of the leased Premises, or any part thereof, if the effect of such
assignment or subletting would be to create a profit for the Guest. In such
cases, any profit from the assignment or subletting shall be paid to the Host.
Guest agrees that it shall not be unreasonable for Host to withhold its consent
to a proposed assignment or subletting if: (i) Host believes that the proposed
assignee or sublessee of 35,000 square feet or more in the premises is not as
financially responsible as Guest on the date hereof; (ii) Host believes that the
proposed assignee or sublessee will not conduct on the Premises a business of a
quality equal to that conducted by Guest; or (iii) Host believes that the
business of the proposed assignee or sublessee, conducted on the Premises, will
have an impact upon the common facilities dissimilar to that of Guest’s business
or will require services of Host dissimilar to those required by Guest. Host’s
consent to one assignment or sublease shall not waive the requirement of its
consent to any subsequent assignment or sublease.  In the event Host consents to
Guest’s subletting, Guest shall include in such sublease all of the pertinent
terms contained herein, and Guest shall furnish Host with a certified copy of
any and all subleases affecting the demised Premises prior to such consent; and
in case of default by Guest giving Host right of entry for breach of condition

 

13

--------------------------------------------------------------------------------


 

subsequent, Guest, at Host’s option, shall assign all of Guest’s right, title
and interest in any subleases to Host, and Guest shall incorporate such
provision in any and all subleases made by Guest.  Host’s consent to an
assignment shall not be effective until Host has reserved a written document in
which the assignee has assumed and agreed to perform all of Guest’s obligations
in the Lease.  Host’s consent to an assignment or sublease shall not release the
Guest from the payment and performance of its obligations in the Lease, but
rather the Guest and its assignee shall be jointly and severally primarily
liable for such payment and performance.

 

21.                                 Default, Eviction, Termination and Damages.
 If Guest shall fail to pay any rent or other charges due hereunder within ten
(10) days of the date said charges are due, or if Guest shall fail to comply
with any details, provisions, or covenants of this Lease other than the payment
of rent and shall not cure such failure within thirty (30) days after written
notice thereof, or if Guest shall be adjudged bankrupt by a court of competent
jurisdiction, or if a receiver or trustee shall be appointed for all or
substantially all of the assets of Guest, then in any such event, Guest shall be
deemed in default. When Guest is in default, Host, besides other rights or
remedies it may have, shall have the right to declare this Lease terminated and
the term ended, shall have the right to evict Guest under Summary Proceeding
law, and shall have the additional and immediate right of reentry and may remove
all persons and properly from the leased Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of, and for
the account of Guest, without evidence of notice or resort to legal process and
without being deemed guilty of trespass, or becoming liable for any loss or
damage which may be occasioned thereby.  Should Host elect to reenter, as herein
provided, or should it take possession pursuant to legal proceedings or pursuant
to any notice provided for by law, it may either terminate this Lease or it may
from time to time, without terminating this Lease, make such alterations and
repairs as it may deem appropriate in order to re-rent the Premises, and re-rent
said Premises or any part thereof for such term or terms (which may be for a
term extending beyond the term of this Lease) and at such rental or rentals and
upon such other terms and conditions as Host in its sole discretion may deem
advisable.  If Host has other unoccupied apace similar to the Premises, Host
shall be under no duty to attempt to re-rent these Premises (and Guest shall be
entitled to no reduction in its indebtedness to Host as a result of any such
failure by Host) until such other space has been rented.  Upon each such
re-renting, all rentals and other sums received in any month by Host from such
re-renting shall be applied, first to the payment of any indebtedness other than
rent due hereunder from Guest to Host; second, to the payments of any costs and
expenses of such re-renting, including reasonable brokerage fees and attorneys’
fees and of costs of such alterations and repairs; third, to the payment of rent
and other charges due and unpaid hereunder, and the residue, if any, shall be
held by Host and applied in payment of future rent as the same may become due
and payable hereunder.  If such rentals and other sums received from such
re-renting during any month be less than that to be paid during that month by
Guest hereunder, Guest shall pay such deficiency to Host. Such deficiency shall
be calculated and paid monthly.  No such re-entry or taking possession of said
Premises by Host shall be construed as an election on its part to terminate this
Lease unless a written notice of such intention is given to Guest or unless the
termination

 

14

--------------------------------------------------------------------------------


 

thereof is decreed by a court of competent jurisdiction.  Notwithstanding any
such re-renting without termination, Host may at any time hereafter elect to
terminate this Lease for such previous default.  Should Host at any time
terminate this Lease for any default, in addition to any offer remedies it may
have, it may recover from Guest all damages it may incur by reason of such
default, including the cost of recovering the leased Premises, reasonable
attorneys’ fees, and including the worth at the time of such termination of the
excess, if any, of the amount of rent and charges equivalent to the rent
reserved in this Lease for the remainder of the stated term over the then
reasonable rental value of the leased Premises for the remainder of the stated
term, all of which amounts shall be immediately due and payable from Guest to
Host.  In case suit shall be brought for recovery of possession of the leased
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease, or because of the failure by Guest to abide by any other detail,
provision, or covenant herein contained, Guest shall pay to Host all expenses
incurred therefore, including reasonable attorneys’ fees.  Guest and Host hereby
waive their rights to jury trial in any litigation that may arise relating to
this Lease.

 

22.                                 Surrender of Premises.   Upon the expiration
or the termination of the term of this Lease, Guest shall quit and surrender the
Premises to Host in good order and condition, ordinary wear, damage by the
elements, and damage which is the responsibility of Host excepted; and Guest
shall remove all of its property and shall repair any damage to the Premises
caused by such removal.  Any personal property of Guest or of anyone claiming
under Guest which shall remain on the Premises after the expiration or
termination of the Lease term shall be deemed to have been abandoned by Guest,
and either may be removed by Host as its property or may be disposed of in such
manner as Host may see fit, and Host shall not be responsible for the same.

 

23.                                 Access to Premises.    Host shall have the
right to enter upon the Premises at all reasonable hours upon reasonable notice
for the purpose of inspecting the same, preventing waste, loss, or destruction,
removing obstructions, making such repairs or alterations as it is obligated to
make under the terms of this Lease, or to enforce any of Host’s rights or powers
under this instrument, and Host shall not be liable nor responsible for any loss
that may accrue to Guest’s business by reason thereof. The Host may show the
Premises to prospective tenants at any time during the last eighteen (18) months
of the term of this Lease and display a “for rent”  sign subject to Guest’s
approval of design and location.

 

24.                                 Heirs and Assigns.    The covenants,
conditions, and agreements contained in this Lease shall bind and inure to the
benefit of Host and Guest and their respective heirs, distributees, executors,
administrators, successors, and, except as otherwise provided in this Lease,
their assigns.

 

25.                                 Confidentiality.    Guest shall not disclose
the terms and conditions of this Lease to third parties, except to professional
advisors of Guest and as required by securities laws affecting Guest, without
the advance written consent of Host.

 

15

--------------------------------------------------------------------------------


 

26.                                 Quiet Enjoyment.    So long as Guest pays
the rent and performs all of its obligations in this Lease, Guest’s possession
of the Premises will not be disturbed by Host, its successors or designs.

 

27.                                 Signs.    Other than the signage shown on
the Project plans and specifications mutually agreed upon by Host and Guest (as
provided in Paragraph 3), Guest or Host shall not fasten to or paint upon any
part of the Site or Building any sign, advertisement, notices or handbill
without the prior written consent of the Host or Guest.  Host may, without
notice to Guest, remove any such sign, advertisement, notice or handbill painted
or affixed in violation of this clause without any liability whatsoever for
damages or otherwise to Guest, and Guest shall be responsible for the cost of
such removal.  Host reserves the right to place other signage on the Site or
Building in the event the Building becomes multi-tenanted.

 

28.                                 Holding Over.    In the event that Guest
shall hold over after the term of the Lease, it is agreed that thereafter the
tenancy shall be from month to month in the absence of a written agreement to
the contrary on the same terms and conditions contained herein, with the
exception that the rent shall increase to 120% of the rent in effect at the
termination of the term of the Lease for the first three months and 150%
thereafter.

 

29.                                 Parking.    Subject to the provisions of
Paragraph 36 (h), Guest shall have an exclusive license for the use of its
agents, employees, suppliers, and customers over the driveways and parking lots
on the Site.  Guest shall not allow its employees, agents or invitees to park on
Traverwood Drive or in lots of other buildings in Traverwood Business Park.

 

30.                                 Notices.    Whenever any notice is required
hereunder it shall be made in writing and served personally or by certified
mail, return receipt requested, at the following addresses (or at such other
addresses as the parties may hereafter designate in writing):

 

 

Host:

William C. Martin

 

 

c/o First Martin Corporation

 

 

115 Depot Street

 

 

Ann Arbor, Michigan 48104

 

 

 

 

Guest:

Mechanical Dynamics, Inc.

 

 

2301 Commonwealth Boulevard

 

 

Ann Arbor, Michigan 48105

 

until the commencement date of the Lease and thereafter the Premises.  If served
personally, service shall be conclusively deemed made at the time of such
service.  If served by certified mail, service shall be conclusively deemed made
forty-eight (48) hours after the deposit thereof in the United States Mail.

 

16

--------------------------------------------------------------------------------


 

31.                                 Host’s Liability.    (a) Guest and Host
shall mutually indemnify, defend and hold harmless each other and their
respective officers, employees, agents and invitees from all losses, damage,
claims or liability arising out of any and all injuries to or death of any
person or damage to any property arising out of any occurrence in or about the
Premises, or arising out of any occurrence in or about the Building arising from
the act or neglect of Guest or Host or their respective agents or invitees.
Notwithstanding the foregoing, neither party shall have any obligation to
indemnify the other party against the sole negligence of that party.

 

(b)  The Host shall not be responsible or liable to the Guest for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connected with the Premises hereby leased or any part of the Building of which
the leased Premises are a part or for any loss or damage resulting to the Guest
or his property from bursting, stoppage or leaking of water, gas, sewer or steam
pipes.

 

(c)  If Host shall fail to perform any provision of this Lease and if as a
consequence of such default Guest shall recover a money judgement against Host,
such judgement shall be satisfied only out of the proceeds of sale received upon
execution of such judgement and levied against the interest of Host in the
Building or the consideration received by Host from the sale of Host’s interest.

 

32.                                 Rules and Regulations.    Guest and its
employees and invitees, shall faithfully observe and comply with the Rules and
Regulations attached to this Lease, and all reasonable modifications of and
additions thereto may be from time to time put into effect by Host.  Host shall
not be responsible to Guest for the nonperformance of any of said Rules and
Regulations by any other Guest or occupant of the Building.  In the event of a
conflict between the terms and provisions of this Lease and the referenced
Rules and Regulations, this Lease shall control.  Prior to the effective date of
any intended modifications of or additions to the Rules and Regulations annexed
hereto, Host shall furnish Guest with a written copy of same.

 

33.                                 Environmental Law Compliance.     The
parties acknowledge that there are certain federal, state and local laws,
regulations and guidelines now in effect, and that additional laws, regulations
and guidelines may hereafter be enacted, concerning the impact on the
environment of land use, the maintenance and operation of structures, and the
conduct of business.  Guest will not cause, or permit to be caused, any act or
practice on or about the premises which would adversely affect the environment
or violate any of such laws, regulations, or guidelines.  In particular, without
limiting the generality of the foregoing, Guest will not use the premises to
produce, store, process or transport any hazardous waste or hazardous substance,
as those terms are defined in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”), or in the
Resource Conservation Recovery Act of 1980, as amended (“RCRA”).  Any violation
of this covenant shall be an event of default under this Lease.  In the event
that a governmental authority deems the Premises, Building or underlying

 

17

--------------------------------------------------------------------------------


 

land unsafe for occupancy due to Guest’s tenancy, or the operation of its
business at the Premises, then Guest shall be liable and shall fully compensate
Host for the resulting loss sustained by Host.  Such liability shall extend to
any and all of Guest’s officers, principals, general partners and guarantors
under the Lease.  Guest agrees to indemnify and hold Host harmless against all
losses, costs, expense and liability whatsoever, including Host’s costs of
defending against the foregoing, which will include reasonable attorney’s fees,
and against any costs necessary in connection with the cleanup or removal of any
hazardous waste or hazardous substance from the premises, caused, or permitted
to be caused, by any act, practice or neglect of Guest with respect to the use
of the premises.  Guest shall have no claim against Host by reason of any
changes which Host may be required to make to the premises pursuant to such
laws, regulations, or guidelines.  Host hereby represents to Guest that, to the
best of Host’s knowledge, no condition currently exists on the Site which
constitutes a violation of any environmental law described in this Section 33 or
otherwise, and Host hereby agrees to indemnify, defend and hold harmless Guest
from any liability, claim, damage or expense arising out of any environmental
condition associated with the Site in existence prior to the Commencement Date.

 

34.                                 Management by Guest.     Provided Guest is
the sole Lessee of the initial Building or after expansions, Guest shall have
the right to assume responsibility for the management, maintenance and repair
(including replacement, as necessary) of the Project by giving Host written
notice of its intentions to assume management of the Project on the date
specified in such notice (which date must be on the first day of a Lease Year):
(a) within six (6) months of Lease execution; or (b) six (6) months prior to the
fifth anniversary of the Commencement Date; or (c) six (6) months prior to the
tenth anniversary of the Commencement Date; or (d) six (6) months prior to the
commencement of the First Option Term hereunder, provided Guest has properly
exercised such Option; or (e) six (6) months prior to the commencement of the
Second Option Term hereunder, provided Guest has properly exercise such Option.
 Performance of such responsibility by Quest shall be on the terms and
conditions which are as follows.  Host shall be relieved of its obligation to
maintain and repair the Project (as set forth in Paragraph 14).  Guest shall
maintain the Project in good order and repair and in a first-class condition.
 Guest shall pay the Operating Expenses for maintenance and repair set forth in
Paragraph 8 directly to the providers of maintenance and repair services.  Guest
shall enter into and keep in force maintenance contracts for the services which
are follows: (a) parking facility sweeping, snow removal and salting;
(b) comprehensive landscaping maintenance, including mowing, fertilization,
pruning and the planting of spring and summer annual flowers; (c) elevator
maintenance (full maintenance contract, inducting replacements); and
(d) heating/cooling systems preventive maintenance (4 times per year).  Guest
shall police the grounds and the parking facilities of the Project each day so
that said grounds and parking facilities are as free of litter and debris as is
reasonably possible.  Should Guest fail to perform any of its maintenance
obligations hereunder within thirty (30) days of notice from Host, Host shall
have the right to enter the Premises, perform such maintenance and bill Guest
the reasonable cost thereof.  Guest shall not engage a third party to manage
such maintenance and repair without the advance written approval of

 

18

--------------------------------------------------------------------------------


 

Host.  Upon assumption of Project management by Guest hereunder, Host shall have
all of the rights provided to Guest under Section 8 (c) hereof with respect to
oversight of Project management.  In the event Host expands the Building
pursuant to the terms of Paragraph 36 (h), Guest shall cease to be responsible
for the maintenance and repair of the Project and Host shall assume such
responsibility as of the date construction of such expansion commences in
accordance with the terms of this Lease.  Host represents to the best of its
knowledge that the premises prior to and during the construction process does
not violate any such laws and indemnifies Guest against any loss caused by a
condition existing prior to lease commencement.

 

35.                                 Michigan House Lease.     A default by Guest
under the lease between First Properties Associates Limited Partnership (as
Assignee of Plymouth Square) and Guest dated July 12, 1989 for certain premises
at 2301 Commonwealth Boulevard, Ann Arbor, Michigan shall be a default under
this Lease.

 

36.                                 Expansion Options.     At the option of
Guest, Host shall expand the Building as hereinafter provided.

 

(a)                                  Building Additions.     The expansion of
the Building shall be in the form of two, two-story additions containing, in the
aggregate, a Gross Building Area of approximately 60,000 square feet; the
approximate overall footprint of said additions is depicted on Exhibit C
attached hereto.  The first such addition is hereinafter referred to as the
“Phase I Expansion Space”; the second such addition, the “Phase D Expansion
Space”.

 

(b)                                 Guest’s Expansion Options.     Guest shall
have the option to lease the Phase I Expansion Space as an addition to the
Premises.  The Phase I Expansion Space shall have a Gross Building Area between
20,000 and 30,000 square feet. Guest shall determine the exact size of the Phase
I Expansion Space; the bay sizing shall govern the increments to the area.  Said
option shall terminate on the date (the “Option Termination Date”) two years
from the Commencement Date of this Lease.  Guest shall exercise said option by
giving Host notice thirty (30) days prior to the Option Termination Date.  Guest
shall have the right to extend the Option Termination Date by a period of two
years (i.e., to that date four years from the Commencement Date) by giving Host
notice thirty (30) days prior to the then current Option Termination Date and
paying all carrying costs for the land required for the Phase I Expansion Space
for said two year period, which land is deemed to be 25% of the Site.  As used
herein, “carrying costs” shall mean real estate taxes and assessments (prorated
on a due date basis) and interest on the value of said land at the then prime
rate minus 200 basis points.  The value of said land is deemed to be $4.00 per
square foot of land area. As used herein, “prime rate” shall mean the prime rate
reported in the Wall Street Journal as such rate may change from time to time.
 Carrying costs shall be paid in monthly installments.  If Guest exercises its
option for the Phase I Expansion Space, Guest shall have an option to lease the
Phase II Expansion Space as an addition to the

 

19

--------------------------------------------------------------------------------


 

Premises.  The Gross Building Area of the Phase II Expansion Space shall be
approximately the difference between 60,000 square feet and the Gross Building
Area of the Phase I Expansion Space.  Said Phase II option shall terminate on
the date (the “Phase II Option Termination Date) two years from the date the
Phase I Expansion Space becomes part of the leased Premises.  Guest shall
exercise [ILLEGIBLE] Phase II option by giving Host notice not later than thirty
(30) days prior to the Phase II Option Termination Date.  Guest shall have the
right to extend the Phase II Option Termination Date by a period of one year by
giving Host notice thirty (30) days prior to the then current Termination Date
and paying all carrying costs (as described above) for the land required for the
Phase II Expansion Space for said one year period, which land is deemed to be
25% of the Site.  Exercise by Guest of either of the aforesaid expansion options
shall be subject to Guest not having been in default under this Lease.  Host and
Guest acknowledge that while Host shall secure site plan approval for the entire
120,000 square foot Building forthwith, each expansion option and Host’s ability
to perform same, are subject to securing all necessary governmental approvals. 
Within thirty days of the date Guest exercises either of the aforesaid expansion
options, Host and Guest shall execute an amendment to the Lease which adds the
expansion space to the Premises and includes the other pertinent provisions of
this Paragraph 36.  Exercise of either expansion option by Guest shall be
subject to a determination by Host in its reasonable judgement that Guest’s
financial condition and financial prospects as of the date Guest gives Host
notice of such exercise are as strong as Guest’s financial condition and
financial prospects as of the date hereof.  Host shall make such determination
within fifteen (15) days of the date such notice is given; Guest shall provide
Host with such financial data and other information as is reasonably required by
Host to make such determination.

 

(c)                                  Term.  Should Guest exercise the Phase I
option, the term of this Lease shall be extended for a period of ten years from
the date of occupancy of the Phase I expansion space.  Should Guest exercise the
Phase II option, the term of the Lease will not change.  The Phase I and Phase
II Expansion Spaces shall become part of the leased Premises (and rent shall
become due) as of the date of Substantial Completion of Host’s Expansion
Improvements (as hereinafter defined) with respect to each phase.

 

(d)                                 Improvements.  From the date an amendment
for an expansion space is executed, Host and Guest shall diligently prosecute
the completion of the Expansion Space.  Host shall cause the construction of the
expansion space, including site work, building shell, mechanical systems, and
interior partitions and finishes but excluding the installation of cubicles
(including electrical wiring) and computer and communications cabling (herein
sometimes referred to as “Host’s Expansion Improvements”).  Guest shall be
responsible for the layout, design and installation of all cubicles (including
electrical wiring) and computer and communications cabling; said design and
Guest’s contractors must be approved by Host in writing in advance.  Host’s
Expansion Improvements shall be constructed in accordance

 

20

--------------------------------------------------------------------------------


 

with plans and specifications mutually determined and agreed upon by Host and
Guest as provided hereinafter.  The architect for Host’s improvements shall be
Jickling, Lyman and Powell, or, at Host’s option, another qualified architect. 
The maximum number of parking spaces allowed by the City of Ann Arbor shall be
provided not to exceed five spaces per 1,000 square feet of Gross Building Area.
Host shall submit to Guest for its approval the site plan and final plans and
specifications for Host’s Expansion Improvements; said plans and specifications
shall be deemed approved unless rejected in writing within five (5) business
days of receipt. A working set of site plans and building plans and
specifications which are approximately 75% complete will be made available for
review at least two weeks prior to submission of final plans.  Any denial of
such approval shall be fair and reasonable.  The general contractor for Host’s
Expansion Improvements shall be O’Neal Construction or, at Host’s option,
another qualified contractor selected by Host (“Contractor”).  Host and Guest
shall jointly negotiate a contract with the Contractor, which contract shall
provide a guaranteed maximum price which includes a 3% design and construction
contingency.  Host shall provide an allowance (the “Expansion Hard Construction
Cost Allowance”) negotiated by Host and Guest for the direct construction costs
for Host’s Expansion Improvements; “direct construction costs” includes bonding
and permits but excludes extraordinary costs relating to poor soil conditions,
which costs shall be the sole responsibility of Host, and soft costs such as
architectural and design services, legal services, construction financing,
permanent financing origination, title insurance, builder’s risk insurance,
brokerage commissions, development fees, real estate taxes and other carrying
costs for the Site.  Any direct construction costs for Host’s Expansion
Improvements in excess of said improvement allowance shall be paid to Host by
Guest within ten (10) days of date of invoice.  Contractor shall provide a
warranty of one year on all work with the exception of the roof, which shall
have a ten year warranty; said warranties shall commence as of the date of
Substantial Completion of Host’s Expansion Improvements.  The additional cost of
any change orders requested by Guest shall be paid to Host within ten (10) days
of invoice and shall include an administrative fee of 10%.  Host shall not be
liable for failure to give possession of the Expansion Space or any part thereof
by reason of Governmental interference, act of God, labor disputes, fire,
unavoidable casualties or other causes beyond Host’s control.

 

(e)                                  Rent.   Guest shall pay to Host as annual
base rent for each Expansion Space for the term hereof an amount which shall be
determined by multiplying the Rent Factor by the Expansion Total Development
Cost, as further defined below:

 

(i)    “Rent Factor” is the sum of the Rental Rate Constant and the Debt Service
Constant

 

(ii)   “Rental Rate Constant” is 200 basis points.

 

21

--------------------------------------------------------------------------------


 

(iii)  “Debt Service Constant” is the percentage calculated by dividing the
annual payment of principal and interest required for the Expansion Permanent
Mortgage Loan by the original principal amount of said Loan.

 

(iv)  “Expansion Permanent Mortgage Loan” is the loan which is secured by Host
to finance the Expansion Total Development Cost.  Said loan shall (a) have a
minimum term of ten (10) years, (b) be non-recourse, (c) have a twenty-five year
amortization schedule which provides for level annual payments, and (d) be
otherwise acceptable to Host.  If said loan has not been closed as of the date
the Expansion Space becomes part of the leased Premises, then the terms set
forth in the commitment for said Loan shall be used.

 

(v)   “Expansion Total Development Cost” is the sum of :

 

•                                          “Expansion Land Cost” which is deemed
to be $17.50 per square foot of Gross Building Area on the first and second
floors of the Expansion plus $4.00 per square foot of additional land required
in order to provide necessary supplemental parking should Guest elect finish-off
the lower plaza level for office occupancy;

 

•                                          “Expansion Hard Construction Cost”
which is the portion of the Expansion Hard Construction Cost Allowance which is
used;

 

•                                          “Expansion Soft Cost”, which shall be
negotiated by the Host and Guest and shall include but not be limited to the
cost for the Expansion of interim financing, permanent financing origination,
architectural and engineering, real estate taxes during construction, builder’s
risk, insurance, appraisals legal, accounting, and a contingency of 2%, but
shall exclude the developer’s fee and overhead; and

 

•                                          “Developer’s Fee and Overhead” which
shall be 3.0% of the sum of: (a) Expansion Land Cost; (b) Expansion Hard
Construction Cost; and (c) Expansion Soft Cost.

 

(f)                                    Additional Space.  Should Guest require
additional space after exercising both Expansion Options, Host shall use its
best efforts to find additional space at similar terms and conditions
coterminous with the Lease.

 

(g)                                 Assignment.  Guest shall not have the right
to assign either Expansion Option to third parties.  Should Guest assign its
interest in the Lease, the Expansion Options shall be terminated.

 

(h)                                 Host’s Right to Expand.  Should Guest not
exercise either of the aforesaid options for Expansion Space, Host shall have
the right to construct the Expansion Space and lease such space to third
parties.  Should Host exercise said right, upon the

 

22

--------------------------------------------------------------------------------


 

substantial completion of the Expansion Space, the Building entry lobby, and
elevators, hallways and stairwells which do not exclusively serve the leased
Premises shall cease to be part of the leased Premises and shall become common
area over which Guest shall have a non-exclusive easement in common with the
other tenants of the Building.  In such an event, the rent payable to Host by
Guest hereunder shall be ratably reduced; such reduction shall be computed based
on the rentable area of the Premises (as hereinafter defined) before and after
the common area conversion.  As used herein, “rentable area” shall mean the sum
of the Gross Building Area of the leased Premises (after deduction of the Gross
Building Area of the common areas) and a pro rata share of the Gross Building
Area of the common areas.  Where the leased Premises abuts the common area,
Gross Building Area shall be determined by measuring to the midpoint of common
walls.  Guest shall pay its pro rata share of the Project Real Estate Taxes and
Operating Expenses for the common areas, grounds and parking lots of the
Project.  Said share shall be the proportion which the rentable area of the
Premises after expansion bears to the total Gross Building Area after
expansion.  Guest acknowledges inconveniences may arise during the expansion of
the Building.  Host shall not cause any unreasonable inconveniences such as
limiting Guest’s access to the Premises or curtailing the services which Host is
obligated to provide hereunder.  Should Guest exercise its option for the Phase
I Expansion Space, Guest shall, in the design process for the Phase I Expansion
Space, cooperate with Host in incorporating into the plans for the Phase I
Expansion Space possible future means of access from the Building entry lobby
and elevator(s) to the Phase II Expansion Space.  Should Guest not exercise its
option for the Phase II Expansion Space, then, should Host exercise its right to
construct the Phase II Expansion Space, Guest shall agree to relinquish, at
Host’s option, the portion of the Premises required for such means of egress at
the time of such construction; and the rent and expenses payable hereunder shall
be ratably reduced.  If Host should exercise its rights to expand the Building,
then (i) Guest’s right to manage the Project shall terminate as of the date
Hosts commences construction of such expansion, and (ii) Guest’s license to use
the parking lots on the Site shall be restated as follows.  Guest shall have an
exclusive license for parking for its visitors in a portion of the parking lot
to the west of the Building, and Guest shall have a non-exclusive license for
parking for its employees and agents in the parking lot to the northeast of the
Building as depicted in Exhibit D attached hereto.

 

37.                                 Parking Structure.  Host shall have the
right to construct a parking structure on the Site in substitution, in whole or
in part, for the Project parking lots and Guest shall have a non-exclusive
license for the use of said structure in common with others.  The total number
of spaces which Guest is entitled to use in the structure and remaining parking
lots shall be the same as the number of spaces Guest was entitled to use prior
to the construction of the parking structure.  Guest shall be responsible for
its pro rata share of the cost of maintaining and repairing such structure,
which cost shall be included in Operating Expenses but shall not be higher than
the costs to maintain surface parking.

 

23

--------------------------------------------------------------------------------


 

38.                                 Miscellaneous.  (a) The failure of either
party to enforce any covenant or condition of this Lease shall not be deemed a
waiver thereof or of the right of either party to enforce each and every
covenant and condition of this Lease. No provision of this Lease shall be deemed
to have been waived unless such waiver is in writing.

 

(b)                                 This Lease and the Exhibits attached hereto
and financing a part hereof, set forth the entire agreements between Host and
Guest concerning the leased Premises.  Any amendment shall be in writing and
signed by each party.

 

(c)                                  Each party represents and warrants that
there are no claims for brokerage commissions or finder’s fees in connection
with the execution of this Lease with the exception of a commission due to
Guest’s broker, GVA Strategis, and each party agrees to indemnify the other
against, and hold it harmless from, all liability arising from any such claim. 
Guest shall be liable for the payment of a commission in the amount of Two
Hundred Ninety-Three Thousand Five Hundred ($293,500) Dollars to GVA Strategis;
Host shall reimburse Guest the amount of said commission within ten (10) days of
the date Guest takes occupancy of the Premises.

 

(d)                                 Guest shall not record this Lease without
the written consent of Host.   Upon the request of either party the other party
shall join in the execution of a memorandum of this Lease for recording which
shall describe the parties, the leased Premises, the term and any special
provisions.

 

(e)                                  In the event of any transfer of Host’s
interest in the Premises, the transferor shall be automatically relieved of all
obligations and liabilities on the part of Host accruing from and after the date
of such transfer.   The release of Host from such obligations and liabilities
shall be expressly conditioned upon an assumption by any transferee of all of
the unperformed terms, covenants and conditions of this Lease arising after the
date of such transfer, including the application of Guest’s security deposit in
accordance with the provisions of Paragraph 9 hereof.

 

(f)                                    Any amount due from Guest to Host which
is not paid when due shall bear interest at the highest legal rate from the date
due until paid, unless otherwise specifically provided herein, but the payment
of such interest shall not excuse or cure any default by Guest.

 

(g)                                 No payment by Guest of a lesser amount than
the monthly rent shall be deemed to be other than on account of the earliest
rent, nor shall any endorsement or statement on any check or any letter
accompanying any payment be deemed an accord and satisfaction, and Host shall
accept such payment without prejudice to Host’s right to recover the balance of
such rent or pursue any other remedy.

 

(h)                                 Guest agrees to furnish to Host the
financial statements of Guest in a form acceptable to Host at least annually and
within thirty days after Host’s request.

 

24

--------------------------------------------------------------------------------


 

(i)                                     This Lease shall be governed by, and
construed to accordance with, the laws of the State of Michigan.  If any
provision of this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease shall not be affected and each provision shall be valid
and enforceable to the fullest extent permitted by law.

 

(j)                                     In the event that during the term of
this Lease, Host is afforded the opportunity to rent space on the roof of Phase
I or subsequent phases of the Building solely occupied by Guest for the location
of one or move antennae, Guest agrees to such rental; provided, that no such
antenna shall interfere with any antenna, satellite dish or other communications
or similar device that Guest has installed on the roof with Host’s approval and;
further provided, that Host shall negotiate any such rental agreement and, after
reimbursement of all of Host’s expenses related to such negotiations, shall
share such rental amounts, 50% to Host and 50% to Guest, provide an accounting
of expenses and rent collections to Guest and remit Guest’s share as such rents
are collected.

 

Intentional page break.

 

25

--------------------------------------------------------------------------------


 

This agreement is hereby signed on behalf of the parties effective as of the
date first written above.

 

 

 

Host:

 

 

 

 

 

William C. Martin

 

 

 

 

 

/s/ William C. Martin

 

 

 

 

 

 

Guest:

 

 

 

MECHANICAL DYNAMICS, INC.,
A Michigan corporation

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

Its:

VP & CFO

 

 

26

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF CORPORATE GUEST

 

STATE OF

 

 

ss.

COUNTY OF

 

 

 

The foregoing instrument was acknowledged before me this 5th day of August, 1999
by

 

 

the

 

of

 

,

 

a

corporation, on behalf of the corporation.

 

 

/s/ Shawn L. Siddall-Benoit

 

 

 

 

Notary Public,

 

County

 

 

 

 

My commission expires:

 

 

 

 

Shawn L. Siddall-BENOIT

 

 

 

 

Notary Public, Livingston County, MI

 

My Commission Expires May 17, 2002

 

Acting in Washtenaw County, MI

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF THE LAND

 

Commencing at the South 1/4 corner of Section 15, T2s, R&E, City of Ann Arbor,
Washtenaw County, Michigan; thence
N 01°10’27” W 1000.01 feet along the North-South 1/4 of said Section 15 for a
PLACE OF BEGINNING; thence N 71°15’31” W 325.00 feet; thence N 30o29’46” W
215.77 feet; thence S 53o14’25” W 482.04 feet; thence the following four courses
along the Easterly right-of-way line of Traverwood Drive (70 feet wide): 418.79
feet along the arc of a 672.98-foot radius nontangential circular curve to the
right, with a central angle of 35o39’18”, having a chord which bears N 05o57’27”
E 412.06 feet, N 23o47’10” E 347.36 feet, 129.14 feet along the arc of a
538.00-foot radius circular curve to the right, with a central angle of
13o45’10”, having a chord which bears N 30°39’46” E 128.83 feet, and N 37o32’08”
E 307.25 feet; thence S 51°49’25” E 446.69 feet along the Southerly right-of-way
line of Huron Parkway (variable width); thence S 01°10’27” E 808.10 feet to the
Place of Beginning, being a part of the Southwest 1/4 of said Section 15,
containing 13.19 acres of land, more or less, being subject to easements and
restrictions of record, if any.

 

28

--------------------------------------------------------------------------------


 

[g210792kzi001.jpg]

 

--------------------------------------------------------------------------------


 

[g210792kzi002.jpg]

 

--------------------------------------------------------------------------------


 

[g210792kzi003.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ILLUSTRATION OF HYPOTHETICAL RENTAL PAYMENT CALCULATION

(Using Estimated Costs)

 

Hard costs (66,878 sq. ft. @ $100.00)

 

$

6,687,800

 

Soft costs (60,000 sq. ft. @ $26.39)*

 

1,583,400

 

Land Cost (60,000 sq. ft. @ $17.50)

 

1,050,000

 

Est. Total Development Cost

 

$

9,321,200

 

 

 

 

 

x Est. Rent Factor (Rental Rate Constant + Debt Service Constant) (2.00% + 8.75%
= 10.75%)

 

x 10.75

%

 

 

 

 

Estimated Annual Base Rental

 

$

1,002,029

 

 

--------------------------------------------------------------------------------

*Note: Soft Costs are based on first two floors only, and not the approximate
6,878 sq. ft. on the lower plaza level.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.     The sidewalks and grounds of the Building are not for the use of the
general public, and Host shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Host
shall be prejudicial to the safety, character, reputation and interests of the
Building and its Guests, provided that nothing herein contained shall be
construed to prevent such access to employees or other persons with whom any
Guest normally deals in the ordinary course of its business, unless such persons
are engaged in illegal activities.  No Guests and no employee, agent or invitee
of any Guest shall go upon the roof of the Building.

 

2.     No awnings or other projection shall be attached to the outside walls of
the Building.  No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises without
prior written consent of Host. All electric ceiling fixtures hung in offices or
spaces along the perimeter of the Building must be fluorescent, of a quality,
type, design and bulb color approved by Host.  Neither the interior nor exterior
of any windows shall be coated or otherwise unscreened without the written
consent of the Host.

 

3.     No bicycles, vehicles, birds or animals of any kind shall be brought into
or kept in or about the Premises.  Any preparation of food or beverages in the
Premises shall be done only with equipment approved by Host which does not
overload the electrical wiring of the Premises.  No Guest shall cause or permit
any unusual or objectionable odors to be produced or permeate the Premises.

 

4.     Except with the prior written consent of Host, no Guest shall occupy or
permit any portion of his Premises to be occupied as an office for a public
stenographer or typist, or for the manufacture or sale of liquor, narcotics or
tobacco in any form, or as a barber or manicure shop, in or on the Premises.  No
Guest shall engage or pay any employees on the Premises, except those actually
working for Guest on the Premises, nor advertise for laborers giving an address
at the Premises.  The Premises shall not be used for lodging or sleeping or for
any illegal purposes.

 

5.     No Guest shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, unusual noise, or any other way.  No
Guest shall throw anything out of door, windows or skylights or down the
passageways.

 

6.     Guest shall provide Host with a key for any exterior doors installed by
Guest in the Premises.  Each Guest must, upon the termination of its tenancy,
restore to the Host all keys of stores, offices, and toilet rooms, either
furnished to, or otherwise procured by, such Guest and in the event of the loss
of any keys so furnished, such Guest shall pay to the Host the cost of

 

33

--------------------------------------------------------------------------------


 

replacing the same or of changing the lock or locks opened by such lost key if
Host shall deem it necessary to make such change.

 

7.     Host shall have the right to prohibit any advertising by any Guest which,
in Host’s opinion tends to impair the reputation of the Building or its
desirability as an office research building and upon written notice from Host
any Guest shall refrain from or discontinue such advertising.

 

8.     Each guest shall see that the doors of its Premises are closed and
securely locked and must observe strict care and caution that all water faucets,
water apparatus and utilities are shut off before employees leave the Premises,
so as to prevent waste or damage, and for any default or carelessness Guest
shall make good all injuries sustained by other tenants or occupants of the
Building or Host. On multiple-tenancy floors, all Guests shall keep all doors to
the Building corridors closed at all times except for ingress and egress.

 

9.     The requirements of Guest will be attended to only upon application to
Host. Employees and agents of Host shall not perform any work or do anything
outside of their regular duties unless under special instruction from Host.

 

10.   Canvassing, soliciting and peddling in the Building are prohibited and
each Guest shall cooperate to prevent the same.

 

11.   Guest shall not cause any noise, odor, vibration or light disturbing or
annoying to other tenants of the Building or to tenants of neighboring
buildings.

 

12.   No air conditioning unit or other similar apparatus shall be installed or
used by any Guest without the written consent of Host.

 

13.   No Guest shall install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building without Host’s
consent which consent will not be unreasonably withheld.

 

14.   Each Guest shall store all its trash and garbage within its Premises.  No
material shall be placed in the trash boxes or receptacles if such materials is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage in the City of Ann Arbor
without being in violation of any law or ordinance governing such disposal. All
garbage and refuse disposal shall be made only through entryways provided for
such purposes and at such times as Host shall designate.  Should the amount of
trash generated by Guest exceed the amount typically generated by users of
office space, Guest shall be responsible for the cost of disposing of such
excess.  All boxes shall be broken down before being placed in the Building
trash boxes or receptacles.

 

15.   Host may waive any one or more of these Rules and Regulations for the
benefit of any particular Guest or Guests, but no such waiver by Host shall be
construed as a waiver of such Rules and Regulations in favor of any other Guest
or Guests, nor prevent Host from

 

34

--------------------------------------------------------------------------------


 

thereafter enforcing any such Rules and Regulations against any or all of the
Guests of the Building.

 

16.   These Rules and Regulations are in addition to and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

 

17.   Guest shall not operate any equipment that sends out radio frequencies or
otherwise distorts electric power to the building.

 

18.   Smoking is prohibited in the Building restrooms, hallways, lobbies,
lunchrooms and other common areas and on the Building grounds except in those
areas designated by Host. Host shall not be obligated to designate any such
areas.

 

19.   Guest shall place chair mats under all chairs with casters with the
exception of conference room chairs; if Guest does not, Host shall have the
right to provide such chair mats and Guest shall reimburse Host for the cost of
such mats.

 

20.   The moving into or out of the Building of any safes, freight, furniture,
or other bulky matter of any description may only take place during the hours
determined by Host in its absolute discretion.  The moving of such bulky matter
may only be made after notice to Host and the persons employed by any Guest for
such work must be acceptable to Host.

 

21.   Host reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building, and for the preservation of good order
therein.

 

35

--------------------------------------------------------------------------------